Case 1:21-cv-00036-JPJ-PMS Document 5 Filed 08/26/21 Page 1 of 1 Pageid#: 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF VIRGINIA
                       ABINGDON DIVISION

ROBERT FRANKLIN LESTER,                   )
                                          )
                 Plaintiff,               )     Case No. 1:21CV00036
                                          )
v.                                        )        JUDGMENT
                                          )
KILOLO KIJAKAZI,                          )     By: James P. Jones
ACTING COMMISSIONER                       )     United States District Judge
OF SOCIAL SECURITY,                       )
                                          )
                 Defendant.               )


     For the reasons stated in the Order accompanying this Judgment, it is

ORDERED that this action is DISMISSED without prejudice.

     The Clerk shall close the case.



                                        ENTER: August 26, 2021

                                        /s/ JAMES P. JONES
                                        United States District Judge
